Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: For  Claims 1  and  22  the use of a computing assembly  with a computing device and a field connector  with housing overmolds   around each one  the overmolds in  “ two  portions  configured to interlockingly engage  together  “    is  not taught or fairly suggested by the prior art   The Sanderson patent figure  1   is noted to disclose a computing device surrounded by an overmold  however   that device lacks the – two portions  configured for interlocking ---  feature 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.  SPE  TC   Patel   571   272  2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/Primary Examiner, Art Unit 2832